Exhibit 10.1

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.

Principal Amount $

Issue Date: April 27, 2007

 

CONVERTIBLE PROMISSORY NOTE

FOR VALUE RECEIVED, IVOW, INC., a Delaware corporation (the “Borrower”), hereby
promises to pay to the order of                              (the “Holder”) the
sum of                        ($                ) (“Principal Amount”), with
interest thereon, on April 27, 2009 (the “Maturity Date”), if not sooner paid,
unless this Convertible Promissory Note (“Note”) is converted pursuant to
Article 3 below.


ARTICLE 1


INTEREST


1.1           RATE OF INTEREST.  THE PRINCIPAL BALANCE SHALL BEAR INTEREST AT
THE RATE OF TEN PERCENT (10%) PER ANNUM SIMPLE INTEREST.


1.2           MAXIMUM PAYMENTS.  NOTHING CONTAINED IN THIS NOTE SHALL BE DEEMED
TO ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER CHARGES IN
EXCESS OF THE MAXIMUM PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT THE RATE
OF INTEREST REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM
PERMITTED BY SUCH LAW, ANY PAYMENTS IN EXCESS OF SUCH MAXIMUM SHALL BE CREDITED
AGAINST AMOUNTS OWED BY THE BORROWER TO THE HOLDER AND THUS REFUNDED TO THE
BORROWER.


ARTICLE 2


PAYMENT


2.1           PAYMENT.  SUBJECT TO ARTICLE 3, THE ENTIRE PRINCIPAL BALANCE AND
ALL ACCRUED INTEREST SHALL BE PAID IN FULL WITHOUT SETOFF, DEDUCTION OR
COUNTERCLAIM ON THE MATURITY DATE.


2.2           PREPAYMENT.  THE BORROWER SHALL HAVE THE RIGHT TO PREPAY ALL OR
ANY PART OF THE OUTSTANDING BALANCE OF THIS NOTE AFTER FIFTEEN (15) DAYS PRIOR
WRITTEN NOTICE WITHOUT CHARGE OR PREMIUM.

  


--------------------------------------------------------------------------------



2.3           APPLICATION OF PAYMENTS.  ALL PAYMENTS RECEIVED, IRRESPECTIVE OF
HOW THEY MAY BE DESIGNATED BY THE BORROWER, SHALL BE APPLIED FIRST TO CHARGES
OTHER THAN INTEREST AND PRINCIPAL, IF ANY, OWING HEREUNDER, THEN TO ACCRUED
INTEREST, THEN TO PRINCIPAL.


ARTICLE 3


CONVERSION RIGHTS


3.1           HOLDER’S VOLUNTARY CONVERSION RIGHTS.  THE HOLDER SHALL HAVE THE
OPTION, BUT NOT THE OBLIGATION, TO CONVERT ANY PORTION OF THE OUTSTANDING
PRINCIPAL OF THIS NOTE AND THE ACCRUED INTEREST THEREON INTO SHARES OF THE
BORROWER’S COMMON STOCK AT A CONVERSION PRICE EQUAL TO $0.075 PER SHARE. HOLDER
SHALL NOT HAVE THE OPTION TO CONVERT PRIOR TO APRIL 27, 2008.  NOT EXCLUDING THE
FOREGOING, HOLDER CAN CONVERT ANYTIME WITHIN FIFTEEN (15) DAYS OF RECEIVING A
NOTICE OF PREPAYMENT FROM BORROWER IN ACCORDANCE WITH SECTION 2.2.


3.2           MECHANICS OF HOLDER’S CONVERSION.  IN THE EVENT THAT THE HOLDER
ELECTS TO CONVERT ANY AMOUNTS OUTSTANDING UNDER THIS NOTE PURSUANT TO SECTION
3.1, THE HOLDER SHALL GIVE NOTICE OF SUCH ELECTION BY DELIVERING AN EXECUTED AND
COMPLETED NOTICE OF CONVERSION (A “NOTICE OF CONVERSION”) TO THE BORROWER, WHICH
SHALL PROVIDE A BREAKDOWN IN REASONABLE DETAIL OF THE PRINCIPAL, ACCRUED
INTEREST AND AMOUNTS BEING CONVERTED, AND THIS ORIGINAL NOTE.  PURSUANT TO THE
TERMS OF A NOTICE OF CONVERSION, THE BORROWER WILL ISSUE CERTIFICATES
REPRESENTING THE SHARES THAT HAVE BEEN CONVERTED TO THE HOLDER.  UPON ANY
PARTIAL CONVERSION OF THIS NOTE, A REPLACEMENT NOTE CONTAINING THE SAME DATE AND
PROVISIONS OF THIS NOTE SHALL BE ISSUED BY THE BORROWER TO THE HOLDER FOR THE
OUTSTANDING PRINCIPAL AND ACCRUED INTEREST WHICH SHALL NOT HAVE BEEN CONVERTED
OR PAID.


3.3           RESERVATION.  DURING THE PERIOD THAT THIS NOTE IS OUTSTANDING, THE
BORROWER WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED COMMON STOCK THE NUMBER
OF SHARES TO PROVIDE FOR THE ISSUANCE OF COMMON STOCK UPON THE FULL CONVERSION
OF THIS NOTE.  BORROWER REPRESENTS THAT UPON ISSUANCE, SUCH SHARES WILL BE DULY
AND VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE.  BORROWER AGREES THAT ITS
ISSUANCE OF THIS NOTE SHALL CONSTITUTE FULL AUTHORITY TO ITS OFFICERS, AGENTS,
AND TRANSFER AGENTS WHO ARE CHARGED WITH THE DUTY OF EXECUTING AND ISSUING STOCK
CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR SHARES UPON THE
CONVERSION OF THIS NOTE.


ARTICLE 4


EVENTS OF DEFAULT

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


(A)       FAILURE TO PAY.  THE BORROWER FAILS TO PAY THE PRINCIPAL AMOUNT,
INTEREST OR OTHER SUM DUE UNDER THIS NOTE WHEN DUE AND SUCH FAILURE CONTINUES
FOR A PERIOD OF TEN (10) BUSINESS DAYS AFTER THE DUE DATE.

2


--------------------------------------------------------------------------------



(B)       BREACH OF COVENANT.  THE BORROWER BREACHES ANY MATERIAL COVENANT OR
THIS NOTE IN ANY MATERIAL RESPECT AND SUCH BREACH, IF SUBJECT TO CURE, CONTINUES
FOR A PERIOD OF TEN (10) BUSINESS DAYS AFTER WRITTEN NOTICE TO THE BORROWER FROM
THE HOLDER.


(C)       BREACH OF REPRESENTATIONS AND WARRANTIES.  ANY MATERIAL REPRESENTATION
OR WARRANTY OF THE BORROWER MADE HEREIN, STATEMENT OR CERTIFICATE GIVEN IN
WRITING PURSUANT HERETO OR IN CONNECTION HEREWITH OR THEREWITH SHALL BE FALSE OR
MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE MADE AND THE CLOSING DATE.


(D)       JUDGMENTS.  ANY MONEY JUDGMENT, WRIT OR SIMILAR FINAL PROCESS SHALL BE
ENTERED OR FILED AGAINST BORROWER OR ANY SUBSIDIARY OF BORROWER OR ANY OF THEIR
PROPERTY OR OTHER ASSETS FOR MORE THAN $100,000, AND SHALL REMAIN UNVACATED,
UNBONDED OR UNSTAYED FOR A PERIOD OF FORTY-FIVE (45) DAYS.


(E)       RECEIVER OR TRUSTEE.  THE BORROWER SHALL MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER
OR TRUSTEE FOR THEM OR FOR A SUBSTANTIAL PART OF THEIR PROPERTY OR BUSINESS; OR
SUCH A RECEIVER OR TRUSTEE SHALL OTHERWISE BE APPOINTED.


(F)        BANKRUPTCY.  BANKRUPTCY, INSOLVENCY, REORGANIZATION OR LIQUIDATION
PROCEEDINGS OR OTHER PROCEEDINGS OR RELIEF UNDER ANY BANKRUPTCY LAW OR ANY LAW,
OR THE ISSUANCE OF ANY NOTICE IN RELATION TO SUCH EVENT, FOR THE RELIEF OF
DEBTORS SHALL BE INSTITUTED BY OR AGAINST THE BORROWER OR ANY SUBSIDIARY OF
BORROWER AND IF INSTITUTED AGAINST THEM ARE NOT DISMISSED WITHIN SIXTY (60) DAYS
OF INITIATION.

Upon the occurrence of any Event of Default, the Holder may proceed to protect
and enforce its rights hereunder by suit in equity, action at law or by other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Note.


ARTICLE 5


MISCELLANEOUS


5.1       SUBORDINATION.  HOLDER HEREBY AGREES THAT THIS NOTE SHALL BE
SUBORDINATED TO ANY DEBT OBTAINED BY THE BORROWER FROM A BONA FIDE COMMERCIAL
LENDER.  HOLDER AGREES TO EXECUTE SUCH AGREEMENTS AND OTHER DOCUMENTS AS MAY BE
REASONABLY NECESSARY TO EFFECTUATE THE SUBORDINATION PROVIDED ABOVE.

Not excluding the foregoing, Borrower shall not either (i) issue any Note (or
other debt vehicle) that is senior to this Note or (ii) grant a security
interest in any of its assets, without the express written approval of the
majority principal amount of Note holders.


5.2           FAILURE OR DELAY NOT WAIVER.  NO FAILURE OR DELAY ON THE PART OF
HOLDER HEREOF IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE

3


--------------------------------------------------------------------------------



THEREOF OR OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  ALL RIGHTS AND REMEDIES
EXISTING HEREUNDER ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR
REMEDIES OTHERWISE AVAILABLE.


5.3           NOTICES.  ALL NOTICES, DEMANDS, REQUESTS, CONSENTS, APPROVALS, AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND,
UNLESS OTHERWISE SPECIFIED HEREIN, SHALL BE (I) PERSONALLY SERVED, (II)
DEPOSITED IN THE MAIL, REGISTERED OR CERTIFIED, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, (III) DELIVERED BY REPUTABLE AIR COURIER SERVICE WITH CHARGES
PREPAID, OR (IV) TRANSMITTED BY HAND DELIVERY, TELEGRAM, OR FACSIMILE, ADDRESSED
AS SET FORTH BELOW OR TO SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE SPECIFIED
MOST RECENTLY BY WRITTEN NOTICE.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE DEEMED EFFECTIVE (A) UPON HAND DELIVERY
OR DELIVERY BY FACSIMILE, WITH ACCURATE CONFIRMATION GENERATED BY THE
TRANSMITTING FACSIMILE MACHINE, AT THE ADDRESS OR NUMBER DESIGNATED BELOW (IF
DELIVERED ON A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS TO
BE RECEIVED), OR THE FIRST BUSINESS DAY FOLLOWING SUCH DELIVERY (IF DELIVERED
OTHER THAN ON A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS
TO BE RECEIVED) OR (B) ON THE SECOND BUSINESS DAY FOLLOWING THE DATE OF MAILING
BY EXPRESS COURIER SERVICE, FULLY PREPAID, ADDRESSED TO SUCH ADDRESS, OR UPON
ACTUAL RECEIPT OF SUCH MAILING, WHICHEVER SHALL FIRST OCCUR.  THE ADDRESSES FOR
SUCH COMMUNICATIONS SHALL BE: (I) IF TO THE BORROWER TO:  IVOW, INC., 16870 WEST
BERNARDO DRIVE, SUITE 400, SAN DIEGO, CA 92127, ATTN:  RICHARD GOMBERG, CFO,
TELECOPIER: (858) 674-6921, AND (II) IF TO THE HOLDER,
                                                    ,
                                                                                                                 TELECOPIER
(      )              .


5.4           AMENDMENT PROVISION.  THE TERM “NOTE” AND ALL REFERENCE THERETO,
AS USED THROUGHOUT THIS INSTRUMENT, SHALL MEAN THIS INSTRUMENT AS ORIGINALLY
EXECUTED, OR IF LATER AMENDED OR SUPPLEMENTED, THEN AS SO AMENDED OR
SUPPLEMENTED.


5.5           ASSIGNABILITY.  THIS NOTE SHALL BE BINDING UPON THE BORROWER AND
ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE HOLDER AND ITS
SUCCESSORS AND ASSIGNS.


5.6           GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE SUBSTANTIVE LAWS
OF ANOTHER JURISDICTION.  ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER
CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY
IN THE STATE COURTS OR IN THE FEDERAL COURTS LOCATED IN THE COUNTY OF SAN DIEGO
IN THE STATE OF CALIFORNIA.  BOTH PARTIES AGREE TO SUBMIT TO THE JURISDICTION OF
SUCH COURTS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED OR OPERATE TO PRECLUDE
THE HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION AGAINST THE BORROWER
IN ANY OTHER JURISDICTION TO COLLECT ON THE BORROWER’S OBLIGATIONS TO HOLDER OR
TO ENFORCE A JUDGMENT OR OTHER COURT IN FAVOR OF THE HOLDER.


5.7           ATTORNEYS’ FEES.  THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ITS REASONABLE ATTORNEYS’ FEES AND COSTS.


5.8           CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS NOTE AND, THEREFORE, STIPULATES THAT THE
RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING
PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS NOTE TO FAVOR ANY PARTY
AGAINST THE OTHER.  IN THE EVENT THAT ANY PROVISION OF THIS NOTE IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
SHALL BE DEEMED INOPERATIVE TO THE

4


--------------------------------------------------------------------------------



EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM
WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR
UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR UNENFORCEABILITY OF
ANY OTHER PROVISION OF THIS NOTE.

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 27th day of April, 2007.

 

IVOW, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

    Name: Richard Gomberg

 

 

 

    Title: Vice President, CFO

 

5


--------------------------------------------------------------------------------


NOTICE OF CONVERSION

(To be executed by the Registered Holder in order to convert the Note)

The undersigned hereby elects to convert $               of the principal and
interest due on the Note issued by iVOW, Inc. on April 27, 2007 into common
shares of iVOW, Inc. (the “Borrower”) according to the conditions set forth in
such Note, as of the date written below.

Date of Conversion:

Conversion Price:

Signature:

Print Name:

Address:

6


--------------------------------------------------------------------------------